                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

JORDAN HARDMAN                              )
                                            )
                         Plaintiff,         )                   CIVIL ACTION
                                            )
v.                                          )                   No. 19-02251-KHV
                                            )
UNIFIED GOVERNMENT OF WYANDOTTE             )
COUNTY/KANSAS CITY, KANSAS and              )
STEVEN RIOS,                                )
                                            )
                         Defendants.        )
____________________________________________)

                              MEMORANDUM AND ORDER

       On May 22, 2019, Jordan Hardman filed suit against the Unified Government of Wyandotte

County, Kansas City, Kansas and Steven Rios. Complaint (Doc. #1). Plaintiff asserts that Steven

Rios sexually harassed and sexually assaulted her in violation of her constitutional rights, and

brings her claims against Rios under 42 U.S.C. § 1983 (Count 3). This matter comes before the

Court on Rios’s Motion To Dismiss (Doc. #18) filed August 2, 2019.

       Rios filed his motion to dismiss in response to plaintiff’s Complaint (Doc. #1). On August

15, 2019, plaintiff filed a First Amended Complaint (Doc. #21). Therefore, the Court overrules

Rios’s motion as moot. See Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007) (amended

complaint supersedes original complaint).

       IT IS THEREFORE ORDERED that defendant’s Motion To Dismiss (Doc. #18) filed

August 2, 2019 is OVERRULED.

       Dated this 12th day of September, 2019 at Kansas City, Kansas.

                                                    s/ Kathryn H. Vratil
                                                    KATHRYN H. VRATIL
                                                    United States District Judge



                                              -1-
